Citation Nr: 1013234	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  06-17 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for radiculopathy, left lower extremity, secondary to 
degenerative disc disease with degenerative joint disease of 
the lumbosacral spine.

2.  Entitlement to an initial rating in excess of 10 percent 
for radiculopathy, right lower extremity, secondary to 
degenerative disc disease with degenerative joint disease of 
the lumbosacral spine.

3.  Entitlement to a rating in excess of 40 percent for 
degenerative disc disease with degenerative joint disease of 
the lumbosacral spine.

4.  Entitlement to a rating in excess of 10 percent for 
patellofemoral syndrome, left knee with degenerative 
changes.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to June 
1980. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2005 rating decision 
issued by the RO.  The Board remanded the issues on appeal 
in September 2009 for further development of the record.

The Veteran testified before the undersigned Veterans Law 
Judge (VLJ) in a hearing at the RO in April 2009.  A 
transcript of the hearing is of record


FINDINGS OF FACT

1.  The radiculopathy, left lower extremity, secondary to 
degenerative disc disease with degenerative joint disease of 
the lumbosacral spine is not shown to be manifested by 
symptomatology consistent with a disability productive of a 
moderate degree of impairment.

2.  The radiculopathy, right lower extremity, secondary to 
degenerative disc disease with degenerative joint disease of 
the lumbosacral spine is not shown to be manifested by 
symptomatology consistent with a disability productive of a 
moderate degree of impairment.
 
3.  Degenerative disc disease with degenerative joint 
disease of the lumbosacral spine is manifested by forward 
flexion limited to 40 degrees with pain at the endpoints (at 
worse).  Unfavorable ankylosis of the entire thoracolumbar 
spine; or incapacitating episodes having a total duration of 
at least 6 weeks during the past year is not demonstrated by 
the evidence of record.

4.  Left knee patellofemoral syndrome is not shown to be 
productive of flexion limited to 30 degrees.  There was full 
extension of the knee.  Instability of the knee was not 
demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent for the radiculopathy, left lower 
extremity, secondary to degenerative disc disease with 
degenerative joint disease of the lumbosacral spine have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.124a including Diagnostic Codes 8520 (2009).

2.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent for the radiculopathy, right lower 
extremity, secondary to degenerative disc disease with 
degenerative joint disease of the lumbosacral spine have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.124a including Diagnostic Codes 8520 (2009).

3.  The criteria for a rating in excess of 40 percent for 
degenerative disc disease with degenerative joint disease of 
the lumbosacral spine have not been met.  38 U.S.C.A. § 1155 
(West 2002 and Supp. 2009); 38 C.F.R. §§ 4.1- 4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5242 (2009).

4.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the patellofemoral syndrome, left 
knee with degenerative changes have not been met on the 
basis of limitation of motion.  The criteria for a separate 
rating based on instability have not been met 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Codes 5014, 
5256-5262 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence 
from the RO dated in March 2005 and August 2006.  These 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist him in completing his claims 
and identified his duties in obtaining information and 
evidence to substantiate his claims.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. 
App. 537 (2006).

Effective May 30, 2008, 38 CFR 3.159 was revised to clarify 
that no duty to provide section 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."38 C.F.R. § 3.159 (b)(3) 2008.  As the Veteran 
voiced disagreement with the assigned rating for the 
radiculopathy, lumbar spine and left knee disabilities in a 
notice of disagreement, no further duty to inform the 
Veteran of the requirements of VCAA exists.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, 
the content of the notice letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  No further action is necessary for compliance 
with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in the letter sent to the Veteran in 
August 2006.  The notice requirements pertinent to the issue 
addressed in this decision have been met and all identified 
and authorized records relevant to the matter have been 
requested or obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, 
which is based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluations is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.

Where a claim for a higher evaluation stems from an initial 
grant of service connection for the disability at issue, 
multiple ("staged") ratings may be assigned for different 
periods of time during the pendency of the appeal.  See 
generally Fenderson v. West, 12 Vet. App. 119 (1999).  Where 
entitlement to compensation has already been established, 
the present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  
Staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that 
would warrant different ratings from the time the claim is 
file until VA makes a final decision.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 
C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due 
to damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional 
loss may be due to the absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures.  It may also be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on 
movement.  38 C.F.R. § 4.45.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7. 

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 
4.2.

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings 
for the same disability under various diagnoses is 
prohibited.  38 C.F.R. § 4.14.

Radiculopathy Lower Extremities

Law and Regulations

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree. The following 
ratings for the peripheral nerves are for unilateral 
involvement; when bilateral, combine with application of the 
bilateral factor.
38 C.F.R. § 4.124a (2009)

Sciatic Nerve
852
0
Paralysis of:
Ratin
g

Complete; the foot dangles and drops, no active 
movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely) lost
80

Incomplete:

  Severe, with marked muscular atrophy
60

  Moderately severe
40

  Moderate
20

  Mild
10
862
0
Neuritis.
872
0
Neuralgia.
38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8620, 8720 (2009)



Factual Background and Analysis

In the appealed June 2005 rating decision, the RO granted 
service connection for radiculopathy of the lower 
extremities.  A 10 percent rating was assigned for the left 
lower extremity and a noncompensable rating for the right 
lower extremity; both rating were effective February 14, 
2005.  The Veteran appealed the assigned ratings.  In a 
December 2006 rating decision, the rating for the 
radiculopathy of the right lower extremity was increased to 
10 percent, effective February 14, 2005, the date of claim 
for service connection.  Since the increase during the 
appeal did not constitute a full grant of the benefit 
sought, the Veteran's claim for an increased evaluation for 
the radiculopathy of the right lower extremity secondary to 
the lumbar spine disability remains on appeal.  See AB v. 
Brown, 6 Vet.App. 35, 39 (1993).  

A private magnetic resonance imaging (MRI) of the spine 
performed in January 2005 noted the presence of an annular 
tear in the right posteriorlateral disc margin with small 
herniation contacting the right S1 nerve root.  Correlation 
for right S1 radiculopathy was suggested.  There was 
bilateral foraminal narrowing at this level without 
significant stenosis.  There were disc bulges at L3-4 and 
L4-5. 

In a February 2005 VA treatment record, the Veteran 
complained of chronic low back pain with weakness in his 
left leg and numbness in his right foot, especially with 
prolonged standing.  At times, there was radicular-type pain 
in both lower extremities.

In a May 2005 VA medical examination, the Veteran 
complained, in pertinent part, of weakness in the left lower 
extremity and some pain radiating into the right lower 
extremity with some numbness on an intermittent basis.  He 
could drive, but was unable to sit for long periods of time.  
He had difficulty with stairs.  Yard work and house work 
were precluded.   Objectively he ambulated gingerly, with a 
measured gait while using a cane.  He moved very slowly.  
There was a slight decrease in sensation on the left lateral 
aspect of the foot.  There was slight decrease in eversion 
of the left foot.  Reflexes of the knees and ankles were 
present and symmetric. Lasegue's sign showed a positive 
straight leg raising in the sitting position beginning at 45 
degrees and was a true positive sign bilaterally with a 
crossed pattern.  The diagnosis was, in pertinent part, 
lumbosacral radiculopathy causing altered sensation and pain 
in the lower extremities.

During the July 2006 VA medical examination, the Veteran 
complained of lumbar spine pain radiation into both lower 
extremities, more predominantly into the right lower 
extremity anterolaterally and sometimes medially.  He 
ambulated with a cane and had no history of recent falls.  
Objectively, Lasegue's sign was positive in the right side 
and sensation was diminished in L5-S1 distribution in both 
lower extremities, more so in the right lower extremity.  
There was no muscular atrophy, deep tendon reflex was equal 
and volitional control was intact.  The diagnosis, in 
pertinent part, radiculopathy predominantly in the right 
lower extremity; although, also in the left lower extremity 
with objective symptoms as dictated above.

In a March 2007 private record, the Veteran was seen for 
consultation on his right-sided radiculopathy.  He was not 
interested in any surgical procedure, instead preferring to 
continue with a conservative approach.  The possibility of 
selective nerve root block was discussed.

In an October 2009 private record, the Veteran continued to 
have significant right-sided radiculopathy, which affected 
the type of work he could perform.  Surgical intervention 
was discussed again; however, the Veteran indicated that he 
wanted to avoid surgery and use it as the last possible 
option.  The physician reported the symptoms were similar 
from previous reports, probably with some more intensity.

In a December 2009 VA medical examination, the Veteran 
complained of progressively worsening radiculopathy 
symptoms.  He reported lumbosacral pain with distribution 
into both lower extremities, predominantly into the right 
lower extremity posteriorly along the side up to the second 
toe.  Pain into the left lower extremity was on an 
intermittent basis and associated with paresthesias.  He 
described his back and radicular pain as moderate to 
moderately severe.  

Objectively, he was noted to ambulate with a cane; gait was 
antalgic and assisted.  there was diminished sensory in S1 
distribution of the right lower extremity; sensory was 
intact in the left lower extremity.  There was fair muscle 
strength bilaterally.  Reflexes were sluggish but 
symmetrical.  The examiner was asked to comment on the 
degree of paralysis of each lower extremity and responded 
that there was no paralysis of the lower extremities.

The Board has reviewed the evidence of record and finds an 
initial rating in excess of 10 percent is not warranted for 
the radiculopathy of either lower extremity.  It appears 
from the medical records associated with the claims folder 
that the radiculopathy of the lower extremities involves 
sensation.  As stated in the regulations, "When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree."  Here, the 
radiculopathy experienced in the lower extremities has 
resulted in some altered or diminished sensation, but not to 
the extent that it causes him to fall, or results in a total 
lack of sensation which would indicate impairment to a 
moderate degree.  Such impairment is simply not documented 
by the evidence of record.  As such, the Board finds that 
the Veteran is not entitled to an initial rating in excess 
of 10 percent for the radiculopathy of the bilateral lower 
extremities.

Lumbar Spine

Law and Regulations


   
38 C.F.R. § 4.71, Plate 5 (2009)

The Spine
5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome




***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation. The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion. 

Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the 
nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis. 

Note: (6) Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability. 
38 C.F.R. § 4.71a effective September 26, 2003

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 
Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment provided that the effects in 
each spinal segment are clearly distinct evaluate each 
segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine whichever method results in a higher evaluation for 
that segment. 
Effective September 26, 2003

Factual Background and Analysis

In a December 1980 rating decision, the RO granted service 
connection for an injury to the low back and assigned a 20 
percent rating, effective June 17, 1980.  In April 2001, the 
evaluation was increased to 40 percent, effective October 
27, 2000.

During a May 2005 VA physical examination, the Veteran 
complained of a lumbar spine disability that had gotten 
progressively worse in the past year.  He complained of low 
back pain with radiation into his lower extremities.  He 
reported the pain was continuous at times and exacerbating 
at times.  Intensity of the pain ranged from 5-10/10 and was 
improved with narcotic pain medication (hydrocodone); 
although, there were negative side effects.  Nonsteroidal 
and muscle relaxants provided little relief.  He had 
approximately two episodes per month of flare-ups of pain, 
resulting in three to four days of lost work during periods 
of acute low back symptoms.  The Veteran was observed to 
walk gingerly with the aid of a cane.  The examiner noted 
that the back disability had markedly affected the Veteran's 
mobility, as demonstrated by his ambulation pattern.  He had 
difficulty navigating stairs and he had been placed on light 
duty at work.  Otherwise he was able to accomplish most of 
his activities of daily living (ADLs).  He was unable to 
participate in any recreational activities, sit for 
prolonged periods of time or contribute to any household 
chores.

Objectively, range of motion studies of the thoracolumbar 
spine measured forward flexion to 70 degrees (90 degrees 
being normal) on initial evaluation; and to 60 degrees after 
repeated attempts.  Extension, lateral flexion and lateral 
rotation, all measured to 20 degrees (30 degrees being 
normal) with pain throughout all ranges of motion.  There 
was no noted spasm but the paravertebral musculature was 
tender as was the midline and the lower lumbar region.  
There was normal spinal contour with the abnormal gait as 
described above.  He had no other postural abnormality.

The examiner noted that an MRI report showed multilevel disc 
bulging and disc disease at S1 showing minimal nerve root 
impingement on the left and S1 nerve root difficulty on the 
right.  The diagnosis was degenerative disc disease and 
degenerative joint disease of the lumbosacral spine with 
clinical findings of lumbosacral radiculopathy causing 
altered sensation and pain in the lower extremities.  The 
examiner commented that the Veteran's current condition was 
of marked disability from his lumbosacral spine "condition" 
resulting in occupational alteration.

In a July 2006 VA medical examination, the Veteran 
complained of a sharp, chronic pain in the lower back with 
radiation into both lower extremities, predominantly on the 
right anterolaterally and sometimes medially.  He rated the 
pain as 10/10.  Hydrocodone offered no pain relief.  He had 
been placed on limited duty at work and he missed 
approximately five days per month due to his low back pain.  
His wife had to assist him with ADLs such as getting in and 
out of a bathtub, getting in and out of his car, or 
navigating stairs.  He walked with a cane and had no history 
of recent falls.

Objectively, range of motion studies of the thoracolumbar 
spine measured forward flexion to 40 degrees with pain at 
the end point.  He was unable to perform extension.  There 
was 20 degrees of lateral flexion and rotation bilaterally.  
He did have pain with repetitive use; however, there was no 
change in range of motion.  There was diffuse tenderness in 
the mid lumbar region, bilateral paralumbar musculature.  
Otherwise, there was no other postural abnormality. 

In a December 2009 VA medical examination, the Veteran 
complained of progressively worsening back pain with 
radiculopathy.  He reported that in the past year he had 
approximately three to five days of physician recommended 
rest for his back disability.  He took Naproxen for his back 
pain and this offered some relief without side effects.  
Bending activities on a repetitive basis caused a flare-up 
in the pain, lasting approximately 20-30 minutes at a time.  
Rest and medication relieved the pain.  He used a cane for 
ambulation and could walk approximately 50 feet at a time.  
Previously he used a back brace; but discontinued used of 
the back brace due to weight gain.  He reportedly was self-
sufficient in activities of daily living.  He reported that 
he had missed approximately one month of work in the past 
year and was on the Family Medical Leave Act (FMLA) system.

Objectively, range of motion studies of the thoracolumbar 
spine measured forward flexion to 45 degrees, he was unable 
to perform extension due to pain, lateral flexion was to 15 
degrees bilaterally and rotation was to 15 degrees 
bilaterally.  He had pain at the end ranges in all 
directions.  There was demonstrated bilateral guarding and 
tenderness; however, there were no muscle spasms.  There was 
slight straightening of the lumbar lordosis, his gait was 
antalgic and he had kyphotic spine.  There were no other 
postural abnormalities.  There was continued pain with 
repetitive use; however, there was no change in range of 
motion of the lumbar spine.

The diagnosis was right-sided disc protrusion with right S1 
nerve root irritation and foramina narrowing with resultant 
moderately severe lumbosacral strain.

The Board has reviewed the evidence of record and finds that 
a rating in excess of 40 percent is not warranted.  In this 
regard, none of the evidence of record documents unfavorable 
ankylosis of the entire thoracolumbar spine.  Additionally, 
there were no reported episodes of incapacitation requiring 
physician prescribed bed rest lasting at least 6 weeks 
during the past year.  The Board is aware that in the 
December 2009 VA examination report, the Veteran reported 
that in the past year he had approximately three to five 
days of physician recommended rest for his back disability.  
However, the Board notes that recommended rest and 
prescribed bed rest are not synonymous.  Further, a total of 
three to five days of recommended rest in the past year does 
not equate to 6 weeks.  For these reasons, the Board finds 
that the Veteran is not entitled to a rating in excess of 40 
percent for his degenerative disc disease with degenerative 
joint disease of the lumbosacral spine.

Left Knee

Law and Regulations

501
4
Osteomalac
ia

The diseases under diagnostic codes 5013 through 5024 will 
be rated on limitation of motion of affected parts, as 
arthritis, degenerative, except gout which will be rated 
under diagnostic code 5002.

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009)

525
6
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° 
or more
6
0

In flexion between 20° and 45°
5
0

In flexion between 10° and 20°
4
0

Favorable angle in full extension, or in slight 
flexion between 0° and 10°  
3
0
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2009)

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2009)

526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2009)

526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2009)

526
2
Tibia and fibula, impairment of:

Nonunion of, with loose motion, requiring brace  
40

Malunion of:

With marked knee or ankle disability
30

With moderate knee or ankle disability
20

With slight knee or ankle disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2009)

 
38 C.F.R. § 4.71, Plate II  (2009)

Factual Background and Analysis

In a December 1980 rating decision, the RO granted service 
connection for a left knee injury and assigned a 
noncompensable rating, effective June 17, 1980.  In April 
2001, the left knee disability was recharacterized as left 
knee patellofemoral syndrome with degenerative changes, and 
the evaluation was increased to 10 percent, effective 
October 27, 2000.

In a May 2005 VA medical examination, the Veteran complained 
of increased pain in the left knee, problems going up stairs 
and an occasional "giving way" sensation in the left knee 
with mild swelling.  The knee pain was intermittent and 
brief.  He used a knee brace at times and took 
nonsteroidals, with some benefits and no adverse effects.  
There were no reported episodes of dislocation or recurrent 
subluxation and the knee disability did not adversely affect 
his activities (the Veteran indicated his lumbar spine 
disability was debilitating).  

On objective examination, there was a full range of motion 
of the left knee with crepitance and guarding noted about 
the inferior patellofemoral area.  There was no change in 
range of motion with repeated or resisted action.  The left 
knee was normal and there was no redness, swelling, 
effusion, warmth or patellar balottment or guarding.  The 
knee was stable to varus and valgus stress; cruciates were 
stable with negative lachmans and drawers test; and, 
meniscus was stable with negative McMurrays test.  The 
diagnosis was patellofemoral pain syndrome with early 
patellar degenerative changes.

In a July 2006 VA examination, the Veteran complained of 
pain in his left knee, level 9 to 10, with swelling more 
often than not.  He also complained of significant 
stiffness; however, there was no instability.  He took 
hydrocodone as needed without much pain relief.  He had 
flare-ups of pain with prolonged standing (in excess of 5 
minutes) and ambulation in excess of 50 feet.  He used a 
left knee brace for his left knee disability.  At work he 
was on limited duty.  He needed assistance from his family 
in daily activities.  He reported no incapacitating 
episodes.

Objectively, there was mild suprapatellar swelling in the 
left knee with tenderness in the articular margins.  
Lachman's and McMurray's tests were negative.  There were no 
other deformities.  There was full extension of the knee and 
flexion to 100 degrees, with pain between 95 to 100 degrees.  
The knee pain did not cause any additional change in range 
of motion.  His gait was antalgic and he walked with support 
of a cane and left knee brace.  There was no ankylosis.  The 
diagnosis was degenerative joint disease of the left knee.

During a December 2009 VA examination, the Veteran 
complained of pain (level 8/10) and stiffness in his left 
knee.  There was slight effusion; but, otherwise, there was 
no deformity or episodes of dislocation or subluxation.  
Swelling and tenderness were noted; however, no complaints 
of heat, redness, or drainage were observed.  Naproxen, 
twice daily, offered some relief with no side effects.  He 
had flare-ups of pain with prolonged weightbearing on a 
continued basis.  Rest and pain medication relieved the 
pain.  He had difficulty with prolonged standing (in excess 
of 10 minutes) and ambulation further than 50 feet.

Objectively, left knee extension was to -5 degrees and 
flexion was to 95 degrees, with pain in end range movement.  
There was slight diffuse effusion and tenderness in the left 
knee.  There was no redness or heat appreciated.  There was 
some guarding of the knee movement.  There was no knee 
deformity or malalignment.  There was no evidence of 
ankylosis.  There was continued pain with repetitive use; 
however, there was no change in range of motion.  It was 
noted that previous x-rays showed spurring in the left knee 
with effusion.  The diagnosis was left knee moderately 
severe patellofemoral pain syndrome.

Given its review of the medical evidence of record, the 
Board finds that a rating in excess of 10 percent for the 
left knee disability is not warranted.  The criteria for a 
20 percent rating would require flexion limited to 30 
degrees, extension limited to 15 degrees or knee disability 
shown to involve multiple major joints or multiple minor 
joint groups, with occasional incapacitating exacerbations.  
Such impairment was not documented by the evidence.  With 
arthritis and some limitation of motion, a 10 percent 
rating, but no more, is warranted.  38 C.F.R. § 4.71a DC 
5014-5003.

The Board is aware that in the December 2009 VA examination 
the Veteran had pain following repetitive use; however, 
there was no additional loss of motion.  While he complained 
of pain associated with the disability at issue, "a finding 
of functional loss due to pain must be 'supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  38 C.F.R. § 4.40."  Johnston v. Brown, 10 
Vet.App. 80, 85 (1997).  Although he subjectively complained 
of discomfort in the extremes of movement, the pathology and 
objective observations of his behavior do not satisfy the 
requirements for a higher evaluation.  Thus, the Board finds 
that 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not provide a 
basis for a higher rating. Therefore a higher rating is not 
warranted based on additional loss of motion due to 
repetitive use.  See Deluca, supra.  The Board is aware that 
separate ratings for limitation of motion and instability 
may be assigned.  See VAOPGCPREC 23-97; see also VAOPGCPREC 
9-98.  Given that instability of the left knee is not 
demonstrated a separate rating for such is not warranted.

It should be noted that the Veteran provided testimony 
regarding the disabilities at issue during an April 2009 
Travel Board hearing before the undersigned Veterans' Law 
Judge.  In essence, the Veteran related that his 
disabilities limited his ability to attend functions with 
his wife, including going to church.  He received therapy 
from a private health care provider.  He noted that he wore 
soft shoes (sneakers), and that he had been placed on light 
duty at work.  He related that he had a brace for his back 
as well as his knee.

In Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the Court 
articulated a three-step inquiry for determining whether a 
veteran is entitled to an extraschedular rating.  First, the 
Board must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation is found 
inadequate because it does not contemplate the claimant's 
level of disability and symptomatology, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether 
the veteran's disability picture requires the assignment of 
an extraschedular rating.  

The Board finds that the disabilities are not so unusual or 
exceptional as to render impractical the application of the 
regular schedular standards at any time during the pendency 
of the evaluation period.  38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board notes that the Veteran's disabilities have 
not necessitated frequent periods of hospitalization and 
there is no objective evidence that it resulted in marked 
interference with his employment.  To that end, the Board 
notes that while the evidence of record indicates the 
Veteran was placed on a limited work profile and he was 
approved for FMLA, by his own testimony (April 2009 hearing 
testimony), there was no affect on his employee status.  The 
facts of this case do not present such an extraordinary 
disability picture such that the Board is required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1), which concern the assignment of 
extra-schedular evaluations in "exceptional" cases.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995); Thun v. Peake, 22 Vet. App. 111, 
115 (2008).

  
ORDER

An initial rating in excess of 10 percent for radiculopathy, 
left lower extremity, secondary to degenerative disc disease 
with degenerative joint disease of the lumbosacral spine is 
denied.

An initial rating in excess of 10 percent for radiculopathy, 
right lower extremity, secondary to degenerative disc 
disease with degenerative joint disease of the lumbosacral 
spine is denied

A rating in excess of 40 percent for degenerative disc 
disease with degenerative joint disease of the lumbosacral 
spine is denied.

A rating in excess of 10 percent for patellofemoral 
syndrome, left knee with negative changes is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


